 



Exhibit 10.1

                          LOAN NUMBER   ACCT. NUMBER   AGREEMENT DATE   CREDIT
LIMIT   MATURITY DATE PRIOR                     OBLIGATION   7200001800   103476
  01/03/00   $25,000,000.00   07/31/10 INFORMATION                    

                      LOAN NUMBER   ACCT. NUMBER   MODIFICATION DATE   CREDIT
LIMIT                       7200001800   103476   07/01/07   $35,000,000.00
AMENDED                 OBLIGATION   MATURITY DATE   INDEX (w/margin)   INTEREST
RATE   INITIALS INFORMATION                     07/31/10   Wall Street Journal
Prime minus
1.125%   7.125%   DJ                   Creditor Use Only


DEBT MODIFICATION AGREEMENT
DATE AND PARTIES. The date of this Debt Modification Agreement (Modification) is
July 1, 2007. The parties and their addresses are:

      LENDER:
 
  AMERICAN NATIONAL BANK
 
  400 EAST 1ST STREET SUITE 110
 
  CASPER, Wyoming 82601
 
  Telephone: (307) 234-5300
 
    BORROWER:
 
  DOUBLE EAGLE PETROLEUM CO.
 
  a Maryland Corporation
 
  777 OVERLAND TRAIL
 
  CASPER, Wyoming 82602

1. DEFINITIONS. In this Modification, these terms have the following meanings:
A. Pronouns. The pronouns “I,” “me,” and “my” refer to each Borrower signing
this Modification, individually and together with their heirs, executors,
administrators, successors, and assigns. “You” and “your” refer to the Lender,
with its participants or syndicators, successors and assigns, or any person or
entity that acquires an interest in the Modification or the Prior Obligation.
B. Amended Obligation. Amended Obligation is the resulting agreement that is
created when the Modification amends the Prior Obligation. It is described above
in the AMENDED OBLIGATION INFORMATION section.
C. Loan. Loan refers to this transaction generally. It includes the obligations
and duties arising from the terms of all documents prepared or submitted in
association with the Prior Obligation and this modification, such as
applications, security agreements, disclosures, notes, agreements, and this
Modification.
D. Modification. Modification refers to this Debt Modification Agreement.
E. Prior Obligation. Prior Obligation refers to my existing agreement described
above in the PRIOR OBLIGATION INFORMATION section, and any previous extensions,
renewals, modifications or substitutions of it.
2. BACKGROUND You and I have previously entered into a Prior Obligation. As of
the date of this Modification, the outstanding, unpaid balance of the Prior
Obligation is $16,958,299.02. Conditions have changed since the execution of the
Prior Obligation instruments. In response, and for value received, you and I
agree to modify the terms of the Prior Obligation, as provided for in this
Modification.
3. TERMS. The Prior Obligation is modified as follows:
4. CONTINUATION OF TERMS. Except as specifically amended by this Modification,
all of the terms of the Prior Obligation shall remain in full force and effect.
5. WAIVER I waive all claims, defenses, setoffs, or counterclaims relating to
the Prior Obligation, or any document securing the Prior Obligation, that I may
have. Any party to the Prior Obligation that does not sign this Modification,
shall remain liable under the terms of the Prior Obligation unless released in
writing by you.
6. REASON(S) FOR MODIFICATION. THIS DEBT MODIFICATION IS TO AMEND THE COVENANT
LISTED ON THE COMMERCIAL LOAN AGREEMENT AMENDMENT. THIS IS A REVOLVING LINE OF
CREDIT WITH A CREDIT LIMIT OF $35,000,000.00.
7. ADDITIONAL TERMS. THIS DEBT MODIFICATION AGREEMENT IS A CONTINUATION AND
SUBSTITUTION OF THAT PROMISSORY NOTE DATED JANUARY 3, 2000 AND ANY AMENDMENTS
AND MODIFICATIONS THERETO AND REPRESENTS A CONTINUATION OF THE INDEBTEDNESS
EVIDENCED THEREBY. LOAN BALANCES REFERRED TO IN THIS AGREEMENT MAY BE THE
BALANCES IN EFFECT AS OF THE DATE THIS AGREEMENT WAS PREPARED. ALL TERMS AND
CONDITIONS, EXCEPT AS SPECIFICALLY MODIFIED HEREIN, OF THE PRIOR OBLIGATIONS ARE
HEREBY RATIFIED AND CONFIRMED. CONSENT BY LENDER TO THIS MODIFICATION DOES NOT
WAIVE LENDER’S RIGHT TO REQUIRE STRICT PERFORMANCE OF THE PRIOR OBLIGATIONS, AS
MODIFIED, NOR OBLIGATE LENDER TO MAKE ANY FUTURE MODIFICATIONS. BORROWER AFFIRMS
THAT THE LENDER HAS FULLY PERFORMED ITS OBLIGATIONS IN REGARD TO THE
INDEBTEDNESS HEREBY BEING MODIFIED, AND THAT BORROWER HAS NO DEFENSES OR RIGHT
OF OFFSET AGAINST PAYMENTS OTHERWISE DUE.
8. SIGNATURES. By signing, I agree to the terms contained in this Modification.
I also acknowledge receipt of a copy of this Modification.
(SIGNATURES) [d48035d4803501.gif]
() [d48035d4803504.gif]

 



--------------------------------------------------------------------------------



 



COMMERCIAL LOAN AGREEMENT AMENDMENT
DATE AND PARTIES. The date of this COMMERCIAL LOAN AGREEMENT AMENDMENT
(AMENDMENT) is JULY 1, 2007. The parties and their addresses are as follows:

      BORROWER:
 
  DOUBLE EAGLE PETROLEUM CO.
 
  a Maryland Corporation
 
  777 OVERLAND TRAIL
 
  CASPER, Wyoming 82602
 
    LENDER:
 
  AMERICAN NATIONAL BANK
 
  400 EAST 1ST STREET SUITE 110
 
  CASPER, Wyoming 82601
 
  Telephone: (307) 234-5300

Whereas, LENDER and all parties constituting BORROWER executed COMMERCIAL LOAN
AGREEMENT, DATED JANUARY 3, 2000 (AGREEMENT).
Whereas, BORROWER and LENDER hereto desire to amend the AGREEMENT.
Now, therefore, in consideration of the AGREEMENT, and their mutual covenants
herein, BORROWER and LENDER agree as follows:
1. Terms, which are typed herein as all capitalized words and are not defined
herein shall have the same meanings as when described in the AGREEMENT.
2. AMENDMENT TO COVENANT “STOCKHOLDER EQUITY WILL NOT DROP BELOW $27,500,000.00
- INCREASED FROM $22,500,000.00.
3. BORROWER certifies by its execution hereof that all of the representations
and warranties set forth in the AGREEMENT are true as of this date, and that no
EVENT OF DEFAULT under the AGREEMENT, and no event which, with the giving of
notice or passage of time or both, would become such an EVENT OF DEFAULT, has
occurred as of execution hereof, except as disclosed to LENDER.
4. Except as herein amended, the AGREEMENT continues to be the valid, binding
obligation of BORROWER.
All terms and conditions of the AGREEMENT not affected or amended by this
AMENDMENT are hereby ratified and confirmed.
IN WITNESS WHEREOF, this AMENDMENT has been executed by the parties hereto on
the day and year first above written.
(SIGNATURES) [d48035d4803503.gif]
() [d48035d4803506.gif]

 